Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Response to Arguments
2. Applicant’s arguments, see “Remarks”, filed 02/19/2021, with respect to the 112(b) rejection to Claims 5 and 11-14, as well as the objection to the drawings and Claim 12 have been fully considered and are persuasive.  The rejection of Claim 5 and objections to the drawings and Claim 12 have been withdrawn. 
3. Applicant’s arguments, see “Remarks”, filed 02/19/2021, with respect to the rejection of Claims 1, 6, and 9 under 35 USC 102(a)(1) and  2-5, 7, 8, and 10-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made under U.S.C. 103 over Bentley in view of Madjarov, and further in view of Nakajii and Mirro et al.

Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
8. Claim 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170189676 awarded to Bentley et al, hereinafter Bentley, in view of U.S. Patent Application 20170238981 awarded to Madjarov et al, hereinafter Madjarov. 
9. Regarding Claim 1, Bentley teaches a fixation device (abstract, tissue fixation device 250) comprising: a flexible band (Strap 205, Para. 0057, Para. 0058, “The strap 255 and each of the anchor bands 256, 258 can, except as described below, be substantially the same as or identical to the anchoring strap 205 and the anchor band 210 described in connection with the embodiment of FIGS. 3A-3B) configured to stretch over a medical device (Para. 0058, “FIGS. 4A and 4B are perspective and end views of an alternative tissue fixation device 250 securing the neurostimulation lead 10 to soft tissue 202 near the patient's spine according to another embodiment of the present invention”), the flexible band comprising: a first base portion (Fig. 4b, areas where fasteners are attached); a second base portion (Fig. 4b, areas where fasteners are attached); and a connecting strap between and connecting the first base portion to the second base portion (anchoring strap 255), the connecting strap configured to retain the medical device to an anatomical structure of a patient (Para. 0058), wherein the flexible band is constructed of a first material (Para. 0057); Bentley does not teach a plurality of inserts, each insert of the plurality of inserts defining an inner channel within the insert and constructed of a second material more rigid than the first material of the flexible band, wherein a first insert of the plurality of inserts is disposed at least partially within the first base portion, and wherein a second insert of the plurality of inserts is disposed at least partially within the second base portion, and wherein each insert of the plurality of inserts is configured to accept a respective attachment mechanism within the inner channel.

11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley by Madjarov, i.e. by using Madjarov’s bone fixation bases in the system of Bentley, for simply substituting one bone fixation system for another to obtain predictable results. 

12. Regarding Claim 2, Bentley modified by Madjarov makes obvious the fixation device of Claim 1, as set forth in the rejection above, wherein each insert of the plurality of inserts defines a conical recess that opens from the inner channel (Madjarov Fig. 4c), the conical recess and the inner channel configured to receive a bone screw that secures the flexible band to a cranium of the patient, wherein the bone screw is the respective attachment mechanism (Madjarov Fig. 4c, Examiner notes that the device, capable of being secured to bone, would include the bone of the cranium). 



14. Regarding Claim 6, Bentley modified by Madjarov makes obvious the fixation device of Claim 1, as set forth in the rejection above, wherein an elastic modulus of the first material (Bentley Para. 0057) is less than an elastic modulus of the second material (Madjarov Para. 0064 discusses that the material is polymeric and receives the bone screw, inherently requiring a more rigid material than a flexible band).

15. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20170189676 awarded to Bentley et al, hereinafter Bentley, in view of U.S. Patent Application 20170238981 awarded to Madjarov et al, hereinafter Madjarov, further in view of US Patent Application 20190099597 awarded to Mirro et al, hereinafter Mirro.
16. Regarding Claim 3, Bentley modified by Madjarov makes obvious the fixation device of Claim 1, as set forth in the rejection above. Bentley does not teach wherein the flexible band comprises a standoff structure formed on the connecting strap, the standoff structure configured to contact the medical device and increase a fixation force between the flexible band and the medical device. 
17. However, in the art of fixation devices, Mirro teaches a standoff structure configured to contact a medical device and increase fixation forces between the fixation band and medical device (bumper 428, Para. 0094, “Thus, the resulting smoothness of the silicone may render the lead-body contacting surface of each bumper sticky or tacky with respect to a silicone lead body, encouraging the 
18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley modified by Madjarov by Mirro, i.e. by adding the silicone standoff structure to Bentley’s flexible band, for the predictable purpose of further stabilizing Bentley’s medical device during fixation. 

19. Regarding Claim 4, the fixation device of Claim 3 is made obvious over Bentley in view of Madjarov and Mirro, as set forth in the rejection to Claim 3 above. The rejection to Claim 3 does not make obvious wherein the standoff structure is constructed of the first material and disposed on a single side of the connecting strap. 
20. However, Mirro does teach wherein the standoff structure (bumper 428) is disposed on a single side of a connecting strap of a fixation device (Para. 0093, “The bumper 428, 430 may surround, either completely or partially, the middle region 416 of the first arm and the middle region 426 of the second arm”).
21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bentley by Mirro, i.e. by placing the standoff structure only on one side of the connecting strap, for the predictable purpose of reducing the profile of the medical device. Further, if would have been obvious to construct the standoff structure of the first material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07).

s 7, 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170189676 awarded to Bentley et al, hereinafter Bentley, in view of U.S. Patent Application 20170238981 awarded to Madjarov et al, hereinafter Madjarov. 
23. Regarding Claim 7, Bentley modified by Madjarov teaches the fixation device of Claim 1, as set forth in the rejection above, wherein the second material comprises a rigid molded plastic (Madjarov Para.0059 teaches the material can be thermoplastics, which include rigid thermoplastics like PVC https://en.wikipedia.org/wiki/Thermoplastic). Bentley does not teach wherein the first material comprises silicone. Bentley does teach wherein the first material is a flexible, biocompatible material (Para. 0057, “In various embodiments, the strap 205 can be formed by any flexible biocompatible material”).
24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first material of Bentley to be silicone, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07), and silicone would fit Bentley’s specification that the strap be a biocompatible, flexible material. 

25. Regarding Claim 8, the fixation device of Claim 7 is made obvious in view of Bentley modified by Madjarov, as set forth in the rejection to Claim 7 above. Bentley does not teach wherein the rigid, molded plastic comprises nylon.
26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second material of Bentley to be nylon, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07), and it is known in the art to use nylon as a material in medical devices. 


28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley modified by Madjarov, i.e. by having the bases define a greater thickness than the thickness of the connection strap, as there are only a finite number of possibilities (the bases being thicker than, equal to, or thinner than the connecting strap), and one of ordinary skill in the art would have known each of these possibilities had a reasonable expectation of success and chosen accordingly within the needs of the device. 

29. Regarding Claim 12, Bentley modified by Madjarov makes obvious the fixation device of Claim 1, as set forth in the rejection above. Bentley does not explicitly teach wherein at least one of the first material and second material comprises a biodegradable material. 

31. Regarding Claim 13, Bentley modified by Madjarov makes obvious the fixation device of Claim 1, as set forth in the rejection above. Bentley does not explicitly teach wherein a cross-section of the connecting strap is less than a first cross-section of the first base portion and less than a second cross-section of the second base portion.
32. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley modified by Madjarov, i.e. by having the bases define a greater cross-section than the cross-section of the connection strap, as there are only a finite number of possibilities (the base’s cross section being greater than, equal to, or less than the cross-section of the connecting strap), and one of ordinary skill in the art would have known each of these possibilities had a reasonable expectation of success and chosen accordingly within the needs of the device. 

33. Regarding Claim 14, Bentley modified by Madjarov makes obvious the fixation device of Claim 1, as set forth in the rejection above. Bentley does not teach wherein the connecting strap is configured to, when stretched over the medical device, be biased to retain the medical device against the cranium. 
34. However, Bentley does teach wherein the connecting strap is stretched oven the medical device and connected to bone (abstract, “The system includes a tissue fixation device and a tissue fixation device delivery tool. The tissue fixation device includes at least one bone or tissue anchor and a 
35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley modified by Madjarov, i.e. to have Bentley’s device retain a medical device against the cranium instead of the spine, for applying the known technique of fixing Bentley’s device to bone to a different boney structure for predictable result of fixing a device to the skull. 

36. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170189676 awarded to Bentley et al, hereinafter Bentley, in view of U.S. Patent Application 20170238981 awarded to Madjarov et al, hereinafter Madjarov, further in view of U.S. Patent Application 20120289964 awarded to Nakaji.
37. Regarding Claim 11, the fixation device of Claim 10 is made obvious in view of Bentley modified by Madjarov, as set forth in the rejection to Claim 10. Modified Bentley does not teach wherein the strap thickness of the connecting strap is in the range from approximately 0.5 millimeters (mm) (20 thousandths of an inch (thou)) to approximately 1.5 mm (60 thou). 
38. However, in the art of fixation devices, Nakaji teaches a connecting strap attached to a fixation system with a preferred width of 0.2 mm to 1 mm (Para. 0047, “The contemplated keel widths for either tapered or rectangular embodiments range from a top width of 0.1 to about 2 mm with a preferred width of 0.2 to about 1.0 mm and a most preferred top width of about 0.5 mm for untapered widths and 0.6 mm for tapered widths”). 
39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bentley modified by Madjarov by Nakaji, i.e. by using 




Conclusion
	40. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	41. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	42. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	43. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792